Citation Nr: 1144751	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder other than PTSD, a depressive disorder, and a sleep disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to an increased rating for residuals of a fractured right little finger, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of fractures of the left second, third, and fourth toes, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for lumbar degenerative disc disease, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for right knee degenerative joint disease, currently rated as 10 percent disabling since August 4, 2006.

7.  Entitlement to an increased rating for left knee degenerative joint disease, currently rated as 10 percent disabling since August 4, 2006.

8.  Entitlement to an increased rating for bilateral knee degenerative joint disease, rated as 10 percent disabling prior to August 4, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961 and from November 1961 to August 1965. 

The claim currently before the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a June 2001 rating decision, the RO granted service connection for bilateral knee degenerative joint disease and assigned a single 10 percent disability rating.  In a December 2006 rating decision, the RO separately rated degenerative joint disease of each knee and assigned two 10 percent ratings effective August 4, 2006, the date of receipt of the claim for an increased rating.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), VA must consider whether an increased rating is warranted in the one-year period prior to the date of the claim.  Therefore, the issues before the Board regarding increased ratings for the knee disorders include the issue of entitlement to an increased rating for bilateral knee degenerative joint disease, rated as 10 percent disabling prior to August 4, 2006.

The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA treatment records show diagnoses of an anxiety disorder other than PTSD, a depressive disorder, and a sleep disorder.  Given these records, the Veteran's specific claim of entitlement to service connection for PTSD is considered a claim of entitlement to service connection for any psychiatric disorder which has been diagnosed.  Id.  A February 2007 VA treatment record indicates that the Veteran had a lot of anxiety related to his health.  Service connection is in effect for various orthopedic disabilities.  Thus, the question of whether service connection for a psychiatric disorder secondary to service-connected disabilities must be considered.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  As such, the issue regarding the psychiatric disorder is stated on the title page "to include as secondary to service-connected disabilities."

The Veteran testified at a Travel Board held before the undersigned Acting Veterans Law Judge in April 2011.  The transcript is incomplete.  Pursuant to 38 C.F.R. § 20.717 (2011), the Board wrote to the appellant in August 2011 and afforded him another opportunity for a Board hearing.  The claimant did not reply.  In light of the incomplete transcript, the Board afforded the Veteran's representative the opportunity to present written argument, which was submitted in October 2011.

In April 2011, the Veteran waived agency of original jurisdiction consideration of evidence submitted after the latest supplemental statements of the case.  38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for a right hand and wrist disorder secondary to the service-connected residuals of a fractured right little finger and entitlement to service connection for a left hand and wrist disorder as secondary to a right hand and wrist disorder, to include the service-connected residuals of a fractured right little finger, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

All issues except whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision of August 2003, the RO denied service connection for diabetes mellitus, claimed as a result of exposure to herbicides.  

2.  In a May 2004 rating decision, VA declined to reopen a claim of entitlement to service connection for type II diabetes mellitus finding that there was no evidence that the Veteran served in the Republic of Vietnam.  In the absence of a perfected appeal, that decision is final.
 
3.  The evidence submitted since the May 2004 rating decision, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for type II diabetes mellitus.
 


CONCLUSION OF LAW

The May 2004 rating decision is final.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in January 2006 the information and evidence needed to substantiate and complete a claim that had been previously denied.  The correspondence provided him notice of the basis for the 2004 denial and told the Veteran that he needed to submit new and material evidence that related to that basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).   VA provided information addressing how disability evaluations and effective dates are assigned in an August 2006 correspondence.  The claim was most recently readjudicated in September 2010.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service treatment and personnel records and VA treatment records.  The Veteran submitted a copy of his August 2007 Army Board for Correction of Military Records Record of Proceedings and information from the Internet about Special Forces advisors in the Republic of Vietnam.

The Board notes that pursuant to the remand below regarding the other claims, it is directing the RO to obtain additional VA treatment records.  The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus turns on whether the Veteran was exposed to herbicides in service.  Therefore, current VA treatment records are not relevant to that claim and a remand of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus for those records is not warranted.

The Veteran was not provided with a VA examination with regard to his claim to reopen entitlement to service connection for type II diabetes mellitus, which the Board finds was not required.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); but cf. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Board finds that the appellant did not present new and material evidence showing that he served in the Republic of Vietnam in this claim - or for that matter, that the diabetes mellitus was demonstrated in service or was compensably disabling within a year of separation from active duty, or that the diabetes mellitus was otherwise related to service.  Therefore, ordering a VA examination is not appropriate.  

There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations regarding service connection 

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, or served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents in the Republic of Vietnam shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii)-(iv).

The Board notes that 38 C.F.R. § 3.307(a)(6)(iv) was recently added to create a presumption of herbicide exposure for veterans who served in the Republic of Korea and that this regulation was not considered by the RO.  See 76 Fed. Reg. 4245 (Jan. 25, 2011).  The appellant, however, is not prejudiced by the RO's failure to consider this new regulation because the regulation applies to veterans who served in Korea after the claimant's periods of active duty.  Bernard v. Brown, 4 Vet. App. 384 (1993).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases includes diabetes mellitus.  38 C.F.R. § 3.309(e).

Analysis

In a rating decision of August 2003, the RO denied service connection for diabetes mellitus, claimed as a result of exposure to herbicides.  The RO noted that his personnel records did not show that he service in Vietnam, or any other area where herbicides were used.  

VA declined to reopen the Veteran's claim of entitlement for service connection for type II diabetes mellitus in May 2004 on the basis that there was still no evidence that he served in the Republic of Vietnam.  The evidence of record at that time was service and VA treatment records, service personnel records, a Vietnam causality list, and statements of the appellant.  The service treatment records did not reveal a diagnosis of type II diabetes mellitus.  The claimant's service personnel records did not verify that he had any service in the Republic of Vietnam or the Republic of Korea.  These records show instead that he served in Okinawa, Japan, with the 1st Special Forces Group (Airborne) from April 6, 1962, to September 23, 1963, (his only period of overseas service) as a clerk, supply sergeant, and demo sergeant.  There was no indication in these records that he had any temporary duty assignment in the Republic of Vietnam or the Republic of Korea.  A Vietnam causality list shows that J.M., who the Veteran claimed to know, was killed in Vietnam in October 1965, a few months after the appellant's discharge from active service.  VA provided the claimant a copy of the May 2004 rating decision and provided him with his appellate rights.  He did not file a timely notice of disagreement.  Hence, the rating decision is final.  38 U.S.C.A. § 7105.

The appellant filed to reopen his claim in January 2006.  The RO declined to reopen the claim, and the Veteran appealed.  Additional evidence which has been received since May 2004 will be discussed below.

The additional evidence consists of additional statements from the Veteran, additional VA treatment records, a copy of his August 2007 Record of Proceedings of the Army Board for Correction of Military Records, and information from the Internet showing the U.S. Army Special Forces, Vietnam (Provisional) was mainly made up of those on temporary duty assignment from the 1st Special Forces Group on Okinawa, and the 5th and 7th Special Forces Groups at Fort Bragg.

The VA treatment records show that the Veteran still has type II diabetes mellitus.  Also, VA treatment records indicate that the appellant reported serving in the Republic of Vietnam and the Republic of Korea.  These notations are merely history given by the claimant and are in essence duplicative of previous contentions, and accordingly they are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  These records do not reveal that he served in the Republic of Vietnam or the Republic of Korea, that diabetes mellitus was demonstrated in-service, that diabetes mellitus was compensably disabling within a year of separation from active duty, or that diabetes mellitus was otherwise related to service.  
  
Similarly, the Veteran's statements including his testimony about his claimed service in the Republic of Vietnam and the Republic of Korea are duplicative of previous contentions, and accordingly they are not new.  See id.

The copy of his August 2007 Record of Proceedings of the Army Board for Correction of Military Records does not verify that he had any service in the Republic of Vietnam or the Republic of Korea.  These records show instead that he served in Okinawa, Japan, with the 1st Special Forces Group (Airborne) from April 6, 1962, to September 23, 1963, (his only period of overseas service) as a clerk, supply sergeant, and demo sergeant.  There is no indication in these records that he had any temporary duty assignment in the Republic of Vietnam or the Republic of Korea.  The August 2007 Army Board for Correction of Military Records Record of Proceedings reflects that the appellant was retroactively awarded the National Defense Service Medal.  However, this medical is not evidence of Vietnam service.  Moreover, the claimant was not retroactively awarded the Vietnam Service Medal or the Armed Services Expeditionary Medal, which would have indicated that he had temporary duty in the Republic of Vietnam during his period of overseas service.  See, e.g., Manual of Military Decorations and Awards, DoD 1348.33-M, AP4.1.2.66.2.1-2.  Thus, the copy of his August 2007 Army Board for Correction of Military Records Record of Proceedings is evidence against the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to the appellant is not new and material).

As for the information from the Internet, the representative notes in a February 2011 statement of representative in appeals case that the information from the Internet indicates that the Veteran's unit served in the Republic of Vietnam.  The information from the Internet does indeed establish that some members of the 1st Special Forces Group on Okinawa were temporarily assigned to the Republic of Vietnam, but this information does not show that the Veteran was one of those soldiers who received that temporary assignment.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for type II diabetes mellitus.  In short, none of the evidence associated with the claims file since the May 2004 rating decision is new and material.  The claim to reopen is denied.
ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.  The claim is denied.


REMAND

At the April 2011 hearing, the Veteran raised the issue of entitlement to service connection for a right hand and wrist disorder secondary to the service-connected residuals of a fractured right little finger.  Transcript, page 4.  Accordingly, appellate review of the Veteran's claim of entitlement to an increased rating for residuals of a fractured right little finger must be deferred because that issue is inextricably intertwined and must first be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

At the April 2011 hearing, the Veteran reported that his knees give out and that he has a cane for stability.  Transcript, pages 9-10.  At the October 2009 VA examination, his gait was normal and he did not require a cane.  The appellant's testimony suggests a possible worsening of his service-connected lumbar spine, knee, and left foot disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Also, the October 2009 VA examiner did not address any additional functional impairment due to limitation of motion from the residuals of fractures of the left second, third, and fourth toes.  See VAOPGCPREC 9-98 (Aug. 14, 1998); 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).
 
In light of the above, another VA examination addressing the service-connected right little finger, lumbar spine, knee, and left foot disabilities is necessary.

The Veteran alleges, in essence, that while on active duty he was exposed to four events which led to his current psychiatric illness.  These are the following: 1) being the victim of a practical joke during a jump in jump school; 2) seeing another soldier injured or killed during a jump; 3) nearly being run over by a tank; 4) breaking his left foot during a jump; 5) nearly drowning in the South China Sea; 6) being told about the Birmingham, Alabama, church bombing by Asian soldiers; 7) being in Russian airspace for 45 minutes; 8) doing gas chamber training; and 9) claiming that he was close friends with J.M., who was killed in Vietnam.  The Veteran received the Parachute Badge, and he is service-connected for residuals of fractures of the left second, third, and fourth toes from a parachute injury.  Thus, there is corroborating evidence of stressors one and four.  There is no specific evidence corroborating his other stressors.  

The Board finds the Veteran's statements relating to being the victim of a practical joke during a jump in jump school and breaking his left foot during a jump to be credible.  Whether these events alone rise to the level of a stressor sufficient to support a diagnosis of PTSD in this case requires further development.  

The Board does not find any corroborating and credible evidence that the Veteran's other stressors occurred.

The Veteran's service treatment records show that in July 1965 he was diagnosed with emotional immaturity and passive aggressive personality disorder.  Also, the question whether service connection for an acquired psychiatric disorder secondary to service-connected disabilities must be considered.

In light of the above, a VA examination addressing entitlement to service connection for an acquired psychiatric disorder is necessary.

Regarding the question of service connection for an acquired psychiatric disorder secondary to service-connected disabilities, the RO has not, however, considered this theory of entitlement, nor has it provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A. 
 
Finally, the RO must ask the Veteran to identify all treatment for a psychiatric disorder and his service-connected lumbar spine and knee disabilities since August 2006 and all treatment for his service-connected right finger and left foot disabilities since October 2008.  In any event, the RO must obtain all treatment records from the VA medical center in Seattle, Washington since September 2009.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for an acquired psychiatric disorder secondary to a service-connected disorder, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  The RO should ask the Veteran to identify all treatment for treatment for a psychiatric disorder and his service-connected lumbar spine and knee disabilities since August 2006 and all treatment for his service-connected right finger and left foot disabilities since October 2008.  The RO should obtain all identified records.  Regardless of the appellant's response, the RO obtain all VA treatment records from the VA medical center in Seattle, Washington since September 2009.  Any obtained records should be associated with the appellant's claims file.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of a fractured right little finger; residuals of fractures of the left second, third, and fourth toes; lumbar degenerative disc disease; right knee degenerative joint disease; and left knee degenerative joint disease.   The examiner should note any limitation of motion in the left second, third, and fourth toes and should note any functional limitations caused by repetitive motion of those toes.  The examiner should indicate whether recurrent subluxation or lateral instability is present in either knee, and, if so, the extent of it.  The examiner should note whether there are any signs or symptoms of intervertebral disc syndrome and, if so, the frequency on an annual basis of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  The examiner should note whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder is to be made available to the examiner.  All established psychiatric diagnoses are then to be fully set forth.  If PTSD is diagnosed, is it at least as likely as not that the disorder is the result of any independently verified in-service event?  The examiner should be informed that the appellant was the subject of a practical joke during a jump in jump school and that he did injure his left foot during a jump.  Further, the examiner must be informed that his other claimed in-service stressors HAVE NOT been independently verified.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current psychiatric disorder other than PTSD is related to active service.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current psychiatric disorder was caused or aggravated by the service-connected residuals of a fractured right little finger; residuals of fractures of the left second, third, and fourth toes; lumbar degenerative disc disease; right knee degenerative joint disease; and/or left knee degenerative joint disease.  A complete rationale for any opinion offered must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

7.  The RO must then adjudicate the claim of entitlement to service connection for a right hand and wrist disorder secondary to the service-connected residuals of a fractured right little finger.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over this new claim of entitlement to service connection if he perfects a timely appeal.

8.  Thereafter, the RO must readjudicate the issues on appeal, to include entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities and entitlement to an increased rating for bilateral knee degenerative joint disease, rated as 10 percent disabling prior to August 4, 2006.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


